     Case 2:19-cv-01147-WBS-CKD Document 19 Filed 10/01/19 Page 1 of 8



 1      CENTER FOR DISABILITY ACCESS
        Chris Carson, Esq., SBN 280048
 2      Phyl Grace, Esq., SBN 171771
        Dennis Price, Esq., SBN 279082
 3      8033 Linda Vista Road Suite 200
        San Diego CA 92111
 4      (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
 5
        Attorney for Plaintiff
 6
 7      Bruce P. Grego (SBN: 95215)
        Attorney at Law
 8      2262 Barton Ave.
        South Lake Tahoe, CA 96150
 9      Telephone: (530) 544-7575
        Facsimile: (530) 544-7587
10      Email: brucegrego@att.net
11      Attorney for Defendants
12
13                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA
14
15
        Rafael Arroyo, Jr.,                Case No. 2:19-CV-1147-WBS-CKD
16
                 Plaintiff,
17                                         Joint Status Report (Rule 26) for
          v.                               Scheduling Conference
18
        Karim Mehrabi;
19      Stars Holding Co. LLC, a            Date:    October 15, 2019
        California Limited Liability        Time:    1:30 p.m.
20      Company; and Does 1-10,             Crtrm:   5
21               Defendants
22                                         Honorable Judge William B. Shubb
23
24
            Pursuant to Rule 26 of the Federal Rules of Civil Procedure and the
25
     Order Re: Status (Pretrial Scheduling) Conference filed June 21, 2019, the
26
     parties hereby submit the following Joint Report.
27
28




                                           1

     Joint Report of Counsel                                2:19-CV-1147-WBS-CKD
     Case 2:19-cv-01147-WBS-CKD Document 19 Filed 10/01/19 Page 2 of 8



 1     a)    Brief Summary of Claims
 2              Plaintiff: Rafael Arroyo, Jr. is a paraplegic who cannot walk and who
 3        uses a wheelchair for mobility. Defendant Karim Mehrabi owns the real
 4        property located at or about 4507 Howard Rd., Westley, California.
 5        Defendant Stars Holding Co. LLC owns the 76 (“Gas Station”) located at
 6        or about 4507 Howard Rd., Westley, California.
 7              There were no accessible parking spaces marked and reserved for
 8        persons with disabilities in the parking lot at the Gas Station on the day of
 9        plaintiff’s visit. Plaintiff alleges that there used to be an accessible parking
10        space in the parking lot, however, the defendants have allowed the parking
11        space to fade or get paved over. Even though the plaintiff did not personally
12        confront the barriers, the restroom mirror is mounted on the wall so that its
13        bottom edge is more than 40 inches above the finish floor. In fact, the
14        restroom mirror is about 55 inches high. The restroom sink does not
15        provide any knee clearance for wheelchair users.
16              The defendant’s failure to provide for an accessible parking space
17        and restroom facilities at the Gas Station is discriminatory against the
18        plaintiff; and therefore, violates the plaintiff’s rights under the American
19        with Disabilities Act and the Unruh Civil Rights Act. Plaintiff seeks
20        injunctive relief and the statutory minimum damage award under the
21        Unruh Civil Rights Act.
22              Defendants: Defendants have denied the allegations of the ADA
23        violations and objects to Plaintiff’s characterization of the summary of the
24        claims. Defendant will supplement with its versions at a later date
25        following discovery.
26
27
28   //




                                               2

     Joint Report of Counsel                                        2:19-CV-1147-WBS-CKD
     Case 2:19-cv-01147-WBS-CKD Document 19 Filed 10/01/19 Page 3 of 8



 1     b)   Status of Service
 2          The Complaint has been duly served on Defendant Karim Mehrabi on
 3   or about February 14, 2019 and on Defendant Stars Holding Co. LLC on or
 4   about March 27, 2019.
 5
 6     c)   Possible Joinder of Additional Parties
 7          Plaintiff: does not anticipate joining of any additional parties.
 8          Defendants: does not anticipate joining of any additional parties.
 9
10     d)   Contemplated Amendments to Pleadings
11          Plaintiff: Plaintiff intends to conduct an expert led site inspection to
12   identify each barrier that would affect his type of disability and, then, amend
13   the complaint to ensure that the ADA claim reflects his intention to have all
14   unlawful barrier removed or remediated. This is the two -step process
15   permitted and required by Doran v. 7-Eleven Inc., (9th Cir. 2008) 524 F.3d
16   1034 and Chapman v. Pier 1 Imports (US) Inc., 631 F.3d 939 (9th Cir. 2011).
17          Defendants: Amendments are anticipated based upon discovery.
18
19     e)   Statutory Basis for Jurisdiction and Venue
20          This Court has subject matter jurisdiction over this action pursuant to
21   28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
22   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
23          This court has supplemental jurisdiction over the claims brought under
24   the Unruh Act pursuant to 28 U.S.C. § 1367(a) as the claims arise from the
25   same incident.
26          Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) as the real
27   property which is the subject of this action is located in this district and that
28   Plaintiff's cause of action arose in this district.




                                               3

     Joint Report of Counsel                                      2:19-CV-1147-WBS-CKD
     Case 2:19-cv-01147-WBS-CKD Document 19 Filed 10/01/19 Page 4 of 8



 1
 2     f)   Discovery and Scheduling (Rule 26 Plan)
 3      1. Disclosures
 4          The Parties do not seek any changes to the timing, form or requirements
 5   for initial disclosures. The parties have exchanged initial disclosures.
 6
 7      2. Discovery Subjects
 8          Plaintiff intends to seek discovery related to: (1) the ownership and
 9   operation of the business; (2) lack of accessible parking space and restroom
10   facilities at the Gas Station; (3) changes or modifications to the property; (4)
11   the feasibility of providing access to persons with disabilities. Plaintiff has
12   propounded Interrogatories, Requests for Admission and Requests for
13   Production of Documents; plaintiff intends to take the deposition of the
14   Defendant and to conduct an expert site inspection.
15          Defendants: intend to take deposition of Plaintiff and to propound
16   discovery regarding the alleged ADA violations and the subject matter of the
17   complaint.
18
19          The parties do not propose to conduct discovery in phases. The parties
20   consent to receive by e-mail all discovery responses that are capable to be
21   received via electronic means. The parties propose a discovery cut-off date of
22   August 10, 2020.
23
24      3. Changes or Limitations
25          Plaintiff: requests that rule FRCP 33(a)(1) limits be increased to 45 for
26   all parties. Plaintiff otherwise requests no deviation from the Federal and
27   Local Rules.
28          Defendants: Agree.




                                            4

     Joint Report of Counsel                                     2:19-CV-1147-WBS-CKD
     Case 2:19-cv-01147-WBS-CKD Document 19 Filed 10/01/19 Page 5 of 8



 1
 2          4. Other Orders
 3            The parties do not propose that the Court issue any other orders under
 4   Rules 16(b), 16(c) or 26(c) of the Federal Rules of Civil Procedure.
 5
 6     g)     Discovery Cut-Off Dates
 7            Plaintiff: proposes a final discovery completion date for non-expert
 8   discovery of July 20, 2020. Plaintiff proposes that experts be designated per
 9   FRCP Rule 26 (a)(2) by July 27, 2020, and expert witness depositions be
10   completed by August 10, 2020.
11            Defendants: Agree.
12
13     h)     Motion Cut-Off Dates
14            Plaintiff: proposes that all motions shall be filed and heard by
15   September 7, 2020.
16            Defendants: Agree.
17
18     i)     Modification to Standard Pretrial Procedures
19            The parties do not propose any modifications to the standard pretrial
20   procedures.
21
22     j)     Trial
23            Plaintiff: has requested a bench trial and anticipates a 2-3 day trial.
24            Defendant: Defendants agree that this matter should be adjudicated by
25   bench trial and agrees to a 2-3 trial estimate.
26            The parties propose a Trial date of November 3, 2020.
27
28   //




                                               5

     Joint Report of Counsel                                       2:19-CV-1147-WBS-CKD
     Case 2:19-cv-01147-WBS-CKD Document 19 Filed 10/01/19 Page 6 of 8



 1     k)   Related Cases
 2          The parties are unaware of any related cases.
 3
 4     l)   Other Matters
 5          None
 6
 7     m) Statement of a Nongovernmental Corporate Party
 8          Plaintiff: Not applicable as Plaintiff is an individual.
 9          Defendant: Agree.
10
11
12
13
14   Dated: October 1, 2019                    CENTER FOR DISABILITY ACCESS
15
16                                             By: /s/Dennis Price
17                                             Dennis Price
18                                             Attorney for Plaintiff

19
20   Dated: October 1, 2019
21
22
23
                                               By: /s/Bruce P. Grego
24                                             Bruce P. Grego
                                               Attorney for Defendants
25
26
27
28




                                              6

     Joint Report of Counsel                                       2:19-CV-1147-WBS-CKD
     Case 2:19-cv-01147-WBS-CKD Document 19 Filed 10/01/19 Page 7 of 8



 1                             SIGNATURE ATTESTATION
 2   I hereby attest that all other signatories listed, and on whose behalf the filing
 3
     is submitted, concur in this document’s content and have authorized the filing
 4
     of this document with the use of their electronic signature.
 5
 6
 7
 8   Dated: October 1, 2019                  CENTER FOR DISABILITY ACCESS
 9
10
11
                                             By: /s/Dennis Price
12
                                             Dennis Price
13                                           Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                            7

     Joint Report of Counsel                                    2:19-CV-1147-WBS-CKD
     Case 2:19-cv-01147-WBS-CKD Document 19 Filed 10/01/19 Page 8 of 8



 1                                   EXHIBIT A
 2           PROPOSED SCHEDULE OF PRETRIAL & TRIAL DATES
 3
 4    Matter                                     Weeks           Parties
                                                 Before          Request
 5
                                                 Trial
 6    Last Day for Hearing on Motion to Add      25              5/11/2020
 7    Parties and Amend Pleadings (Monday
 8    at 10:00 a.m.)
 9
      Non-Expert Discovery Cut-Off               15              7/20/2020
      Expert Discovery Cut-Off                   12              8/10/2020
10
      Last Day to Conduct Settlement             10              8/24/2020
11    Proceedings
12    Last Day for Law and Motion Hearings       8               9/7/2020
13    Final Pretrial Conference                  2               10/19/2020
      (Monday at 1:30 p.m.)
14
      Last Day for Filing Proposed Findings of   1               10/26/2020
15
      Facts and Conclusions of Law (if court
16    trial)
17    Exhibit Conference                         Friday          10/30/2020
18    (Friday at 3:00 p.m.)                      before Trial
      Trial                                                      11/3/2020
19
      (Tuesday at 9:00 a.m.)
20
21
22
23
24
25
26
27
28




                                          8

     Joint Report of Counsel                                    2:19-CV-1147-WBS-CKD
